Citation Nr: 0839908	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-20 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to total disability based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to May 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In a recent statement, the veteran requests that his mother 
be appointed as his fiduciary as his claims he is unable to 
handle his affairs.  This matter is referred to the RO for 
appropriate action.  


FINDING OF FACT

Resolving all doubt in favor of the veteran, his service-
connected disability of bilateral glaucoma, rated 60 percent 
disabling, renders the veteran unemployable.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability are met.  38 U.S.C.A. § 1155 (West 
2002), 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
individual unemployability.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Here, the Board 
is granting the veteran's appeal for TDIU.  Thus, no further 
discussion of the VCAA is required.

Appeal for TDIU

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (2007). 

The veteran is currently rated 60 percent disabled for 
bilateral glaucoma.  Therefore, the veteran is eligible for 
an individual unemployability rating if he is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the 
United States Court of Appeals of Veterans Claims (Court) 
held that the central inquiry in determining whether a 
veteran is entitled to a total rating based on individual 
unemployability is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.

Records from the veteran's former employer, the U.S. Postal 
Service (USPS) show that the veteran was approved for 
disability retirement, though it is unclear whether this was 
for glaucoma.  The records do note that he could no longer 
perform his job as an equipment operator due to a medical 
condition, which was presumably glaucoma.  These records also 
contain complaints from the veteran that he was unable to do 
his job due to poor vision.  There are numerous instances of 
the veteran being absent for work, which he blamed on his 
inability to see and properly perform his job.  In addition, 
the file contains evidence from private medical providers 
which indicates that the veteran could no longer drive or 
operate machinery, which would certainly impact his ability 
to perform his job as a mail handler.

The veteran has attended multiple VA examinations.  At a 
January 2002 examination, he was described as "essentially 
blind" in the right eye.  He complained of "smoky" vision 
in the left eye and stated that he could not drive and had to 
read slowly and with effort due to his vision.  Visual acuity 
in the left eye was 20/30.  The examiner diagnosed end-stage 
glaucoma in both eyes with preserved central vision in the 
left eye.  At the most recent examination in April 2003, the 
veteran reported declining vision.  The examiner diagnosed 
end-stage glaucoma and noted that the veteran's visual acuity 
in the left eye had declined from 20/30 to 20/100.  The 
veteran was advised that he may need surgery to avoid 
complete loss of vision in the left eye.

The veteran's symptoms are consistent with those that would 
preclude gainful employment for someone with his education 
and work experience.  The veteran has been an employee of the 
USPS since 1981.  There is no evidence in the file suggesting 
he has other education or work experience which would lend 
itself to gainful employment in another field, especially 
considering his severe vision disability.  He was an 
equipment operator, and medical providers have stated that he 
was unable to drive and operate equipment.  In addition, he 
reports difficulty reading, a limitation which would make it 
difficult for him to perform other mail handler duties such 
as sorting mail.  As a result, the Board finds that there is 
evidence that the veteran is unemployable due primarily to 
his service-connected disability.  In addition, the Board 
notes that there is no medical evidence associated with the 
claims file which suggests that the veteran is employable or 
which is otherwise unfavorable to the veteran's claim.

Therefore, considering the current severity of the veteran's 
service-connected disability, considering that the veteran 
currently has a rating of 60 percent, and resolving all doubt 
in the veteran's favor, the Board finds that entitlement to 
individual unemployability is warranted.


ORDER

The appeal for a total rating based on individual 
unemployability is granted, subject to the regulations 
governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


